This is an application by the alleged widow praying the court in probate to award her a family allowance from the estate of John B. Harrington, deceased. The court refused the application. The evidence upon the hearing is in all respects the same as that introduced upon the same alleged widow's application for a homestead, disposed of in the appeal in Estate of Harrington,ante, p. 244, filed September 18, 1903.
Upon the authority of that case the order appealed from is affirmed.
Hearing in Bank denied.
Beatty, C.J., dissented from the order denying a hearing in Bank in this case, and in case No. 3201, ante, p. 244, and filed the following opinion on the 17th of October, 1903: — *Page 295